DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, and 15-16, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2013/0074454 to Babrowicz in view of US 20160089864 A1 (Suzuki  et al.).

Re claims 1, 3, 7, and 15, Babrowicz teaches a heat-sterilizable [72, 83] multilayer polyolefin film 5 in Fig. 1 and associated text comprising: first and second layers 10 and 20 (A - first, B-second) with intermediate core layer 15 (central - C) at least one of the layers comprise aliphatic polyolefin [68] and the A comprises polymeric elastomers [50] homopolymer of olefin polypropylene (claim 1 and 3 impact modifier as claimed -[69]) - Babrowicz discloses that layer B is made from polypropylene copolymers such as propylene alpha olefin copolymer (0068) where Babrowicz defines copolymers as made from “at least two” different monomers (0031) which would encompass terpolymer as claimed; B  and C layers are also of polypropylene terepolymers polypropylene/ethylene tripolymers  [50-51, 68-71]-B and further polyethylene copolymers such as ethylene-propylene-diene terpolymer (EPDM) – C (claim 3) [35, and 68-71].  Babrowicz teaches core layer – C, has 100% +/- 20% weight polymer of the total film – [20, 26, 64] (overlapping 70% to 90% by weight).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05. Thus Barbrowicz teaches the three layer structure in Fig. 1 10/15/20  (A/C/B) and additive materials (claim 7) and the film is heat sterilizable – [72, 83], Babrowicz.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 70%-90% central polymer layer by weight of the total from the overlapping portion of the range 100% +/- 20% taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further Re claims 1-2 and 15-16, Babrowicz doesn’t teach exactly the specific fillers or additives such as the UV absorbers (organic/inorganic of claims 2 and 15-16) and colorant of inorganic pigments such as iron oxide (per claim 1) but does not limit the additives and suggests additives such as pigments and processing aids [72].
Suzuki teaches a similar packaging film of polyolefin [0064] with fillers in [0039, 0063] a multilayer structure of three or more layers including at least one light-shielding layer. The light-shielding layer is made of a resin that has at least one of a cyclic polyolefin-based resin and further contains at least one of an ultraviolet absorber, an organic pigment ([101], and an inorganic pigment (such as iron or zinc oxides (claim 16) – [100]), an inorganic substance and  benzophenones ([96-98] organic UV absorber claims 1-2 and 15), a colored pigment, in an intermediate layer to aid in the light shielding effects, wherein the light-shielding sheet, light-shielding substances are inhibited from being eluted into the container or bleeding out of the container by only the light-shielding layer.  
It would have been obvious at the time of the effective filing date to have modified the core layer of Babrowicz and adding the claimed UV absorber and inorganic pigment and colorant for the reasons set forth by Suzuki, namely, adding light shielding effects to the core/intermediate layer of a similarly made multilayer sheet/film. 
Re claim 4, Babrowicz teaches overlapping ranges of total thickness of 8 mils or less (203 microns or less, falling between and overlapping 50 microns -500 microns). See [73] and Tables 1-9.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 50 microns to 500 microns from the overlapping portion of the range 8 mils or less taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05. 
Re claim 5, Babrowicz teaches the claimed film [76].
Re claim 6, Babrowicz the second polymer is free from the claimed materials [7] and the entire patent as such materials are not taught or discouraged from use. [72] “minimum to minimize likelihood additives will be extracted into the medical solution during heat sterilization” and thus would have been obvious to have excluded the claimed additives.
CLAIM 6 ALTERNATIVE REJECTION
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2013/0074454 to Babrowicz in view of US 20160089864 A1 ( Suzuki  et al.), as applied to claim 1 above, and further in view of DE 10361851 A1 (Nicola et al.).
 The combination is relied upon above.  
Re claim 6, Babrowicz teaches a polymer multilayer package film, but does not explicitly state the layers are free as of chemical modifiers, plastizers as claimed.
Nicola teaches a heat sterilizable multilayer consisting of an outer layer, middle layer and inner layer, which is free of technical additives and / or chemical modifiers. (claim 6, See Abstract, avoid affecting the pH inside the bag).
It would have been obvious at the time of the effective filing date to have modified the combination by substituting the outer layers with those that are free of chemical modifiers and such as claimed for the reasons set forth by Nicola, namely to maintain the pH bag contents. 

Claims 13-14 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2013/0074454 to Babrowicz in view of US 20160089864 A1 ( Suzuki  et al.), as applied to claim 1 above, and further in view of US 2020/0399463 ( Wieloch et al.) as evidenced by http://www.epsilonpigments.com/inorganic-pigment/complex-inorganic-pigment/pigment-yellow-53.html.
The combination is relied upon above.
Re claims  13-14, The combination does not disclose iron oxides that are yellow.
Wieloch discloses packaging that includes polyolefin (0095) and Pigment Yellow 53 (0021) which as evidenced by http://www.epsilonpigments.com/inorganic-pigment/complex-inorganic-pigment/pigment-yellow-53.html is nickel antimony titanate. 
It would have been obvious at the time of the effective filing date to have modified the fillers and include the nickle antimony titanate of Wieloch to produce package that does not change color based on view angle or lighting conditions (0020).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2013/0074454 to Babrowicz in view of US 20160089864 A1 ( Suzuki  et al. .), as applied to claim 1 above, and further in view of  JP 1148421 (Yasuhiro et al.).
The combination is relied upon above.
The combination discloses fillers and agents, Babrowicz teaches anti-blocking agents ([72]) but does not disclose PMMA microspheres.
Yashuhiro teaches packaging comprising PMMA beads as anti-blocking agents (see Abstract, [2], page 3, bottom half of page) for improving blocking resistance of the film.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have added PMMA beads of Yashuhiro to that of the UV absorber layer of the combination for reasons set forth above, namely anti-blocking performance.
 
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2013/0074454 to Babrowicz in view of US 20160089864 A1 ( Suzuki  et al. .), as applied to claim 1 above, and further in view of  JP 2000301677  (Kazuto et al.).
The combination is relied upon above.
Re claim 18, the combination does not teach 2,2,6,6-tetramethyl-4-piperidine.
Kazuto discloses polypropylene laminate used for packaging that comprises 2,2,6,6-tetramethyl-4-piperidine as light stabilizers (i.e. to protect the film from effects of light).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have added 2,2,6,6-tetramethyl-4-piperidine for protection as Kazuto teaches above.
Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive. 
Applicant argues that Babrowicz does not disclose a polypropylene terpolymer as now required in layer B. However, Babrowicz discloses that layer B is made from polypropylene copolymers such as propylene alpha olefin copolymer (0068) where Babrowicz defines copolymers as made from “at least two” different monomers (0031) which would encompass terpolymer as claimed.
Applicant argues the polypropylene terepolymer is not in the outerlayer. However, Applicant appears not to consider that Babrowicz clearly teaches ; B  and C layers are also of polypropylene terepolymers polypropylene/ethylene tripolymers  [50-51, 68-71]-B and further polyethylene copolymers such as ethylene-propylene-diene terpolymer (EPDM) – C (claim 3) [35, and 68-71].  Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues various examples of Babrowicz (Rem, pg. 6) to allege the pigments or UV additives are not taught.  However, as set forth prior Babrowicz clearly suggests processing aids by which Suzuki mitigates by teaching a similar packaging film of polyolefin [0064] with fillers in [0039, 0063] a multilayer structure of three or more layers including at least one light-shielding layer. The light-shielding layer is made of a resin that has at least one of a cyclic polyolefin-based resin and further contains at least one of an ultraviolet absorber, an organic pigment ([101], and an inorganic pigment (such as iron or zinc oxides (claim 16) – [100] – these are specific inorganic pigments as applicant’s argue on Rem, pg. 7), an inorganic substance and  benzophenones ([96-98] organic UV absorber claims 1-2 and 15), a colored pigment, in an intermediate layer to aid in the light shielding effects, wherein the light-shielding sheet, light-shielding substances are inhibited from being eluted into the container or bleeding out of the container by only the light-shielding layer.  Therefore, it would have been obvious at the time of the effective filing date to have modified the core layer of Babrowicz and adding the claimed UV absorber and inorganic pigment and colorant for the reasons set forth by Suzuki, namely, adding light shielding effects to the core/intermediate layer of a similarly made multilayer sheet/film. 
Applicant argues the core layer C of Babrowicz has 100% +/- 20% but alleges it is only 100% and thus doesn’t overlap 70%-90%; however 80% (100% - 20% = 80%) clearly overlaps and falls within Applicant’s claimed range.  As set forth prior Babrowicz teaches core layer – C, has 100% +/- 20% weight polymer of the total film – [20, 26, 64] (overlapping 70% to 90% by weight).  
Applicant argues Babrowicz isn’t concerned with medical packaging of light sensitive medical solutions; however that is not claimed and is directed to intended use.  
Applicant argues that the declaration shows beneficial effects.  Declarant Holzer declaration is considered.  However, the data in the declaration is not persuasive given that it is not commensurate in scope with the scope of the claims. Specifically, the declaration uses multilayer film with layer A comprising polypropylene in specific amount and specific impact modifier in specific amount, layer B comprising specific polypropylene terpolymer and two specific impact modifiers each in two specific amounts, and layer C comprising specific polypropylene terpolymer in specific amount, two specific impact modifiers in one specific amount and one specific pigment in two specific amounts, while the present claims disclose multilayer film comprising layer A comprising any impact modifier with the impact modifier and polypropylene in any amount, layer B comprising any polypropylene terpolymer and any impact modifier each in any amount, and layer C comprising any polypropylene terpolymer and any impact modifier in any amount as well as any UV absorber and any pigment a)-d) in any amount where the combination absorbs radiation in the 175 nm to 525 nm wavelength range.
Applicant argues claim 6 in that Nicola requires all layers to be free of additives; however, this is a supplemental reference and not the primary reference, which clearly provides suggestion as set forth above, remedied by Suzuki as set forth above.  
Applicant argues the Wieloch doesn’t teach polyolefins, pigment and absorber as claimed. However, as set forth prior Wieloch clearly discloses packaging that includes polyolefin (0095) and Pigment Yellow 53 (0021) which as evidenced by http://www.epsilonpigments.com/inorganic-pigment/complex-inorganic-pigment/pigment-yellow-53.html is specifically nickel antimony titanate. It would have been obvious at the time of the effective filing date to have modified the fillers and include the nickle antimony titanate of Wieloch to produce package that does not change color based on view angle or lighting conditions (0020).
Applicant argues Yasuhiro combination because Applicant did not point out disagreements with the examiner’s contentions, particularly, Applicant did not discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from each of them, the Examiner maintains the rejections for reasons set forth prior.
Applicant argues Kazuto for alleging none of the examples the additives have been used; however, the combination was used to teach 2,2,6,6-tetramethyl-4-piperidine.  Clearly, Kazuto discloses polypropylene laminate used for packaging that comprises 2,2,6,6-tetramethyl-4-piperidine as light stabilizers (i.e. to protect the film from effects of light).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have added 2,2,6,6-tetramethyl-4-piperidine for protection as Kazuto teaches above.	Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
A prima facie case has been established, and therefore the burden shifts to the Applicant to submit additional objective evidence of nonobviousness, such as comparative test data of the closest prior art showing that the claimed invention possesses improved properties not expected by the prior art.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699,705, 222 USPQ 191, 196 (Fed. Cir. 1984).   Until the Applicant has convincingly argued or has provided evidence to the contrary, the rejections are maintained.  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 10361851 A1 (Nicola et al.) teaches a heat sterilizable multilayer consisting of an outer layer, middle layer and inner layer, which is free of technical additives and / or chemical modifiers. (See Abstract and International search report).
WO 02/064367 discloses packaging with polypropylene layer (page 4, second and fourth full paragraph) comprising additives such as red iron oxide (page 17, first full paragraph) to provide layer with desired color. 
CN 1795232 discloses medical packaging with polyolefin and UV absorber such phenyltriazine to protect the contents of the package from UV radiation.
See others on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
TAMRA L. DICUS
Primary Examiner
Art Unit 1787